Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP20216/060866, filed 3/31/2016.
Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-20, in the reply filed on 11/23/2020, is acknowledged. 
This application is in condition for allowance except for the presence of claim 21, directed to an invention that is non-elected without traverse.  Accordingly, claim 21 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This application is directed to a method of identifying a species of the genus Campylobacter via detection characteristic ribosomal proteins by mass spectrometry.  The marker ribosomal protein is selected from L23, S14, L36, S11 (Me), and L32. The closest prior art is Mandrell, R.E. et al., Appl. Environ. Microbiol. 2005 vol. 71, pp. 6292-6307, of record.
Mandrell 2005 teaches a method of identifying species of Campylobacter via detection of protein biomarkers, including ribosomal proteins by Matrix-Assisted Laser Desorption Ionization – Time of Flight Mass Spectrometry (“MALDI-TOFMS”). In the teaching of Mandrell 2005 the marker ribosomal protein is L7/12. Mandrell 2005 does not teach detection of ribosomal proteins selected from L23, S14, L36, S11 (Me), and L32, as claimed.
The prior art does not teach the use of any of the ribosomal proteins L23, S14, L36, S11 (Me), and L32 as biomarkers for detection by mass spectrometry.

Conclusion
Claims 1, 3, 4, and 6-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657